 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   MARTIN STRAZNICKY,                    )
                                           )
 8                Plaintiff,               )
                                           )
                                           )                       3:18-cv-00394-RCJ-CBC
 9         vs.
                                           )
                                           )                               ORDER
10   ROMANA STRAZNICKA,                    )
                                           )
11                Defendant.               )
                                           )
12                                         )

13          Plaintiff Martin Straznicky and Defendant Romana Straznicka are currently engaged in

14   divorce proceedings in California. Meanwhile, Plaintiff has sued Defendant in diversity in this

15   Court, alleging seven counts of defamation and two counts of intentional interference with

16   contractual relations and/or prospective economic advantage under state law, based on

17   statements Defendant allegedly made over the telephone about Plaintiff to third parties in

18   Nevada, New Mexico, and California. Both parties are proceeding in pro se. Defendant moved

19   to dismiss for lack of diversity, arguing that Plaintiff spent most of his time in California. The

20   Court denied the motion, because Defendant did not deny that she resided in California, and

21   Plaintiff made a sufficient showing that he resided in Nevada. While the first motion to dismiss

22

23

24



                                                    1 of 3
 1   was pending, Defendant filed the present motion to dismiss, in which she argues there is no

 2   diversity because she is not an American citizen. 1

 3           As previously noted, if Defendant resides in California, which appears not to be in

 4   dispute, there is complete diversity, because Plaintiff has shown himself to be a resident of

 5   Nevada. See 28 U.S.C. § 1332(a)(1) (if Defendant is an American citizen); id. § 1332(a)(2) (if

 6   she is not, which now also appears to be settled via Defendant’s admission in the present

 7   motion). As the Court also noted, if Defendant is not a permanent resident alien, i.e., if she is

 8   only present pursuant to a visa or is present unlawfully, she is diverse from Plaintiff even if they

 9   reside in the same state. See id. § 1332(a)(2). This all presumes, of course, that Plaintiff is

10   himself an American citizen. If he is not, Congress cannot under Article III of the Constitution

11   grant this Court power over any case between him and another alien, regardless of either of their

12   immigration statuses. U.S. Const. art. III, § 2; Yokeno v. Sekiguchi, 754 F.3d 649, 657 (9th Cir.

13   2014). Defendant has not shown (or alleged) that Plaintiff is not an American citizen. But this

14   may be because she does not realize the legal significance of the issue. Moreover, Plaintiff has

15   not timely responded to the present motion, which can be deemed consent to its grant. Local R.

16   7-2. Given the circumstances, the Court will order Plaintiff to make a statement concerning his

17   citizenship before ruling on the present motion. If he is not an American citizen, or if he fails to

18   make a statement on the issue, the Court will dismiss for lack of jurisdiction. It is clear that

19   Defendant is an alien. Without some evidence that Plaintiff is not, the Court cannot be satisfied

20   of its power to proceed.

21   ///

22   ///

23

24   1 Plaintiff also   recounts various alleged wrongdoings by Plaintiff that are not relevant to the
     motion.

                                                       2 of 3
 1                                             CONCLUSION

 2          IT IS HEREBY ORDERED that a ruling on the Motion to Dismiss (ECF No. 8) is

 3   DEFERRED.

 4          IT IS FURTHER ORDERED that Plaintiff shall file an affidavit or declaration within

 5   seven (7) days indicating whether he is an American citizen. Failure to comply with this order

 6   will result in dismissal for lack of jurisdiction without further notice.

 7          IT IS SO ORDERED.

 8   DATED:this
     Dated   This 11 day
                23rd day of
                    th   of March, 2019.
                            January, 2019.

 9

10                                                  _____________________________________
                                                              ROBERT C. JONES
11                                                         United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                     3 of 3
